FILED
                            NOT FOR PUBLICATION                             MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ELMA DIAZ-MORALES,                               No. 10-70720

              Petitioner,                        Agency No. A073-043-618

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                       **
                            Submitted March 8, 2010


Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Elma Diaz-Morales, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals decision affirming the immigration

judge’s denial of her applications for asylum, withholding of removal, and relief

under the Convention Against Torture.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Diaz-Morales contends that she qualified for asylum and withholding relief

because the persecution she suffered on account of her refusal to comply with

guerilla or military demands was based on her political opinion. Petitioner also

contends that she met the standard for CAT relief because she will be tortured due

to her resistance to the ORPA guerillas.

      Substantial evidence supports the agency’s finding that Diaz-Morales failed

to establish that she was targeted for harm because of her actual or imputed

political opinion, or failed to establish a nexus to any other protected ground. See

Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir. 1997) (persecution by anti-

government guerillas may not “from that fact alone be presumed to be ‘on account

of’ political opinion”). Because Diaz-Morales did not establish a nexus to a

protected ground, petitioner’s asylum claim fails. See INS v. Elias-Zacarias, 502

U.S. 478, 482-83 (1992). Because petitioner did not establish eligibility for

asylum, it follows that she did not satisfy the more stringent standard for

withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.

2006). Finally, substantial evidence supports the agency’s denial of petitioner’s

request for CAT relief because Diaz-Morales failed to show that it was more likely

than not that she will be tortured by or with the acquiescence of the Guatemalan




                                           2                                    10-70720
government. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

     PETITION FOR REVIEW DENIED.




                                       3                                  10-70720